DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 3, it is unclear if the recitation “the adhesive strip” in lines 9 and 11, refers to “an adhesive strip on the bag facing side of the first flap” or “an adhesive strip on the bag facing side 

In claim 7, it is unclear if the recitation “the adhesive strip” refers to “an adhesive strip on the bag facing side of the first flap” or “an adhesive strip on the bag facing side of the second flap” in claim 1.  For the purposes of examination, “the adhesive strip” will considered as directed to both adhesive strips set forth in claim 1.

In claim 10, “the double-sided taps” [sic] lack antecedence in claim 3.

	Claims that have not been specifically mentioned are rejected since they depend from claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,608,949 to Cooley et al., Patent Application Publication No. 2006/0196787 to Lewis, and Patent Application Publication No. 2017/0166357 to Chandaria et al
Regarding claim 3, Cooley et al. discloses tamper-evident bag seal (column 3, lines 5-10) comprising: a body having a length and a width, the body comprising a first flap (18) and a second flap (20) with the first and second flaps each having a bag facing side (Fig. 4) and an 
However, Cooley et al. does not disclose the fold (36, 54) being perforated.  Lewis teaches that it is known in the art to perforate folds (112, 114) in an analogous closure device (paragraph [0041]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perforate the fold in the seal of Cooley et al., as in Lewis, in order to quickly and easily identify the fold.
Cooley et al. also does not disclose each of the adhesive strips having a length that extends a distance that is longer than the length of the body of the tamper-evident seal such that a portion of the adhesive strips extend beyond at least one end of the body of tamper-evident bag seal.  Chandaria et al. teaches that it is known in the art to extend adhesive strips (26, 30) a distance that is longer than the length of the body of an analogous tamper-evident bag seal such that a portion of the adhesive strips extend beyond ends of the body of the analogous tamper-evident bag seal (Figs. 20 and 23).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to extend the adhesive strips a distance that is longer than the length of the body of the tamper-evident bag seal such that a portion of the adhesive strips extend beyond the ends of the body of 
Regarding claim 4, perforating the fold in the seal of Cooley et al., as in Lewis and discussed above, meets the recitation “the perforated fold comprises at least one of a fold, a seam or a line that is perforated” and the structure implied by the functional recitation “operates a mechanism for opening a bag once the tamper-evident seal is secured on the first and second sides of the bag with the handles of the bag extending through the handle opening.”
Regarding claim 5, perforating the fold in the seal of Cooley et al., as in Lewis and discussed above, meets the recitation “the perforated fold comprises a tamper-evident feature” to the same degree the claim sets for the structural metes and bounds of the term “tamper-evident feature”.
Regarding claim 7, Cooley et al. discloses the adhesive strips comprise double-sided tape (column 2, lines 33-67 through column 3, lines 1-4).
Regarding claim 10, Cooley et al., Lewis, and Chandaria et al. disclose the claimed invention, as discussed above, except for the portions of the double-sided tapes that extend beyond the ends of the body of the tamper-evident bag seal extend past the ends about 0.25 inches.  It would have been an obvious matter of design choice before the effect filing date of the claimed invention to extend the portions of the double-sided tapes beyond the ends of the body of the tamper-evident bag seal about 0.25 inches in Cooley et al., since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 11, Cooley et al. discloses the first flap (18) comprises a fold (54) about midway of the first flap and the second flap (20) comprises a fold (36) about midway of the second flap.
Regarding claim 12, Cooley et al. Figs. 3 and 4 depict the body of the tamper-evident bag seal having a width and a length.  To the degree the claims do not positively recite a bag in combination with the tamper-evident bag seal, Cooley et al., as discussed above, meets the structure implied by the functional recitation “such that when installed upon a bag to be sealed, the installed tamper evident bag seal covers an entire opening of the bag.”

Response to Arguments
Applicant’s arguments with respect to claims 3-5, 7, and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734